Title: From George Washington to William B. Harrison, 5 March 1799
From: Washington, George
To: Harrison, William B.



Sir,
Mount Vernon 5th March 1799.

Your letter of the 21st Feby ⟨ha⟩s ⟨bee⟩n received.
I do not know what quantity of Land you hold adjoining me. I have heard it called three, and sometimes 400 acres. But suppose a medium between the two, that is 350 acres, the interest of twelve dollars an acre would make a Rent of more than £75 pr Annum.
If there is any person, or persons, who can afford to give this, from any thing the land will produce, they must have a different mode of managing it from any I have yet been able to discover: and therefore, though I was willing to have given the full rent, nay more (for the reasons which have been assigned in my former letters) I must relinquish the idea of Renting altogether, unless, after having made the experiment you should be satisfied that no such Rent can ever be obtained; that the present Rents are at their full bearing; and that you must lower your expectations very considerably, or suffer the Land to lye idle. In this case, all I would ask is, that you would give me the offer of it upon the Rent you can actually get from others; for less I should not desire it, and more I would not give.
If I may be permitted to make the remark, your expectations have been raised upon fallacious ground. The Rents at present are in Tobacco. The Tobacco from an extraordinary coincidence of circumstances, has arisen to a most unheard of price, but I believe there are very few, if any, that expect a continuance of it—especially as the growth of that article seems to be becoming general. Be this however as it may, I expected to have been asked the Rent you now receive, & no more, namely—2000 lbs. of Tobacco. and this, although I should have no expectation of making it out of the Land, I am willing to give upon the other conditions mentioned in your letter of the 21st of Feby; and will pay in Tobacco at the Alexandria Warehouse, or the last price of the article in that Market. And this, I must own, I thought would have proved a sufficient inducement to you to have given me a preference, as your

land would have been in a State of preservation; and your Rent always secure, and receivable without trouble. My Land adjoining (Chapel land as it is called) Rents for no more than ten pounds pr Ann.—fixed at that in lieu of 1000 lbs. of Tobo; and no one I believe would hesitate to say that it is more than half the value of yours, either in quantity, or quality.
In fixing the Rent you have asked ⟨for⟩ in the letter above, you may have proceeded on another principle—viz.—that the Land is worth twelve dollars an Acre, and therefore the Rent ought to be equivalent to the interest of that sum. Few Landholders I apprehend have been able, or can let land on these terms: yet I shall not deny, if there is any one who would give ⟨this⟩ price for the land, that the interest thereof is equal to a Rent fixed on that principle. But is there a Person to be found who would give twelve dollars an acre for it?
Under particular circumstances, wch I shall relate to you, I signified early last Fall that I would allow ten dollars an acre for the Land; conscious at the sametime, that in its present state, it was not worth any thing like the money; nor did I conceive under other circumstances, that it wd sell for it.
 The fact was this—Two or three years ago, I sold Genl Lee a tract of Land, for wch I was to be paid by annual Instalments—with interest: When payment became due he was unprepared to make it; but, in part gave me a note of Mr Jesse Simms for One thousand dollars, payable the January following (1798)—This also went unpaid (& is now in Suit)—But when the General was at Alexandria in August or September last he asked me if I would receive the land you hold near my Mill in payment; and at what price; adding that, Mr Simms could purchase, or, exchange for it: I told him, and truly, what, and what only, would be my inducement to buy—namely—the injuries I sustained by some of the tenants who lived on it, & who I wished were at a greater distance from me in the first place; and in the next place, because it was not my desire to push him if I could any way do without the money he owed me.
 I mention these circumstances because you may have heard something of the matter before; and because, if you are disposed to part with your land at the price I told General Lee I would allow for it, and will receive payment in his hands, I am still willing to become the purchaser on those terms. The money, I presume

  will be perfectly safe in General Lee’s hands—and if he could not pay it immediately, it would run on interest with you, as it now does with me: if I am not greatly mistaken indeed, would yield you much more annually than any rent you will ever get for the Land. If you think this proposition—or any other respecting the Renting of it, worth consideration, you will please to Communicate the result of it to—Sir—Yr Most Obedt Servt

Go: Washington

